Citation Nr: 1532697	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to May 1999, and May 2001 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran's claims file contains a VA Form 21-22, signed in April 2005, designating Disabled American Veterans as the Veteran's representative.  The claims file also made reference to another representative organization, so in April 2015, the Board sent a letter of clarification to the Veteran.  The letter indicated that the Veteran had 30 days to respond to the inquiry clarifying his representative, and if the Board heard no response in 30 days, it would assume the Veteran's proper representative was Disabled American Veterans.  The Veteran did not respond to this inquiry; therefore, Disabled American Veterans is the proper representative.

The Veteran and his wife testified at a videoconference hearing in December 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has obstructive sleep apnea that began during active service or is related to an incident of service.


CONCLUSION OF LAW

The Veteran's obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

On the Veteran's entrance examination in 1983, his sinuses, lungs, chest, and heart were marked as normal upon entry.  Additionally, on his reentry examination in October 2000, all of these items continued to be marked as normal.  The Veteran's service treatment records are silent for treatment for daytime sleepiness, sleep disturbances, or snoring.  At his hearing, the Veteran testified that he did not have trouble sleeping, excessive snoring, or waking up gasping for air prior to service, but developed these qualities soon after entering service.  He also testified that these symptoms made him feel tired during the day, wake up off and on throughout the night, and fall asleep at inopportune times, including at red lights while driving.

The Veteran's allegations are supported by a number of lay statements from the Veteran's family.  His sister wrote that the Veteran did not have trouble until he entered service.  Throughout his time in service, however, when he would visit, he would fall asleep on the couch during conversations, appear tired and sleepy during the day, and would wake up gasping for air.  Another family member wrote that the Veteran would snore loudly and on multiple occasions gasped for breath, and would sometimes fall asleep while on the phone.  A third family member indicated that they had never seen the Veteran falling asleep or snoring prior to service, but after joining the military, the Veteran would occasionally fall asleep while talking to others, would snore very loudly, and would gasp for air while sleeping.  The Veteran's first wife wrote that she was married to the Veteran prior to his enlistment, and he never snored or had difficulty with fatigue prior to service.  She observed that after he joined the military, he was tired all the time, would fall asleep while driving, and would snore loudly and gasp for air when asleep, and reiterated that these symptoms were entirely post-service.  The Veteran's current wife wrote that since 2003, the Veteran always snored very loudly, would wake himself coughing and gasping for air, and that he was sleepy while driving.  She also noted that the Veteran was diagnosed with sleep apnea after she herself was diagnosed and she recommended the Veteran get tested.

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran and his family members are competent to report the things they observed and felt during that time period; the lay testimony is all competent in its reporting of observable symptoms, such as the Veteran's falling asleep at inappropriate times, fatigue, loud snoring, and gasping for air.  The Board also finds the lay testimony of the Veteran and his family members to be credible, because of its internal consistency and its specificity regarding symptoms of the Veteran's condition.

The Veteran underwent a sleep study in July 2010, and was diagnosed with obstructive sleep apnea.  The Board concedes that the Veteran has a current condition.

In August 2010, the Veteran's physician from the sleep apnea study wrote a letter to the VA, indicating the Veteran had a current diagnosis of sleep apnea.  She also indicated that, based on reports that the Veteran exhibited loud snoring and excessive daytime sleepiness in service, both of which are symptoms of sleep apnea, and a review of the Veteran's clinical history and medical records, it was her opinion that the Veteran's sleep apnea was at least as likely as not connected to military service.

In January 2013, the Veteran underwent a VA examination.  The examiner noted the Veteran's current diagnosis of sleep apnea, but indicated it was less likely than not incurred in or caused by service.  As rationale, the examiner first indicated that the Veteran's fainting incidents are unrelated to his sleep apnea diagnosis.  She also noted that the Veteran's service treatment records were silent for complaints of snoring, daytime somnolence, or sleep disturbance.  Finally, she indicated that the Veteran, upon discharge, weighed 207 pounds, and at the time of the sleep study, the Veteran had gained 27 pounds from his weight at discharge.  Because obesity is a documented risk factor for sleep apnea and that sleep apnea progressively increases as weight increases, she concluded that his sleep apnea was less likely than not related to service.

In light of the lay and private medical evidence finding in favor of a nexus between the Veteran's condition and service, service connection is warranted in this case.  The competent and credible lay testimony, coupled with the short letter from the Veteran's private physician finding that the condition was at least as likely as not related to service, stand in equipoise with the findings of the January 2013 VA examination which found otherwise.  Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The evidence in the record supports a finding that the Veteran's snoring began in service, that he is diagnosed with a current condition, and that there is at least equal evidence that the Veteran's current condition is related to service.  Because of that, the Board must grant service connection.

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


